DETAILED ACTION

Response to Amendment
The Amendment filed 6/07/2022 has been entered. Claims 31-33 and 35-50 remain pending in the application. Claims 1-30 and 34 were cancelled. Claims 43 and 49-50 were withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2022 filed after the filing date of the application on 5/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 36, line 2-4, “one or more forward shaving aids located in at least a portion of the front edge region” is indefinite. It is unclear if this referring to the same one or more forward shaving aids or an additional shaving aids. 
	Regarding claim 37, it is unclear if “the one or more forward shaving aids” is referring to “one or more forward shaving aids” in claim 31 or 36 or they are all the same shaving aids. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-33, 36-39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffin (US 7086160 B2)
Regarding claim 31, Coffin teaches a shaving device (see Figure 1) comprising: 
a blade cartridge (see Figure 2) comprising: 
a housing (10) having at least a first shaving side (top side of the device in Figure 2) including a front edge region (the left edge in Figure 2), an aft edge region (the right edge in Figure 2), a first lateral edge region (left side in Figure 1), and a second lateral edge region (right side in Figure 1); 
an intermediate strip (58); 
one or more forward shaving aids (59 in the left of Figure 2) located in at least a portion of the front edge region, wherein the one or more forward shaving aids includes at least one of a gel (col. 5, lines 19-43); 
a first set of one or more razor blades (blades 34 mounted between 16 and 20) mounted to the housing between the intermediate strip and the one or more forward shaving aids see Figure 2); and 
a second set of one or more razor blades (blades 34 mounted between 18 and 14) mounted to the housing between the intermediate strip and the aft edge region (See Figure 2).
Regarding claim 32, Coffin teaches the blade cartridge further comprises one or more aft shaving aids (59 to the right in Figure 2) located in at least a portion of the aft edge region (see Figure 2), wherein the second set of one or more razor blades is mounted to the housing between the intermediate strip and the one or more aft shaving aids (see Figure 2).
Regarding claim 33, Coffin teaches the one or more aft shaving aids includes a gel (col. 5, lines 19-43).
Regarding claim 36, Coffin teaches the blade cartridge further comprises:
one or more forward shaving aids located in at least a portion of the front edge region (same as claim 31, see Figure 2); and
one or more aft shaving aids (59 on the right in Figure 2) located in at least a portion of the aft edge region (See Figure 2);
wherein the first set of one or more razor blades is mounted to the housing between the intermediate strip and the one or more forward shaving aids (see Figure 2); and wherein the second set of one or more razor blades is mounted to the housing between the intermediate strip and the one or more aft shaving aids (see Figure 2).
Regarding claim 37, Coffin teaches the one or more forward shaving aids includes a gel (same as claim 31) and wherein the one or more aft shaving aids includes a gel (col. 5, lines 19-43).
Regarding claim 38, Coffin teaches the first set of one or more razor blades includes a plurality of razor blades (see Figure 2).
Regarding claim 39, Coffin teaches the second set of one or more razor blades includes a plurality of razor blades (see Figure 2).
Regarding claim 41, Coffin teaches the first set of one or more razor blades are configured to cut hair in a first shaving stroke direction (down direction in Figure 18) and the second set of one or more razor blades are configured to cut hair in a second shaving stroke direction (up direction in Figure 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 35, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoll (US 20080209734 A1) in view of Clarke (US 20110146079 A1).
Regarding claim 31, Nicoll teaches a shaving device (see Figure 2) comprising: 
a blade cartridge (see Figure 2) comprising: 
a housing (20) having at least a first shaving side (front side of the device in Figure 2) including a front edge region (the bottom edge in Figure 2), an aft edge region (the top edge in Figure 2), a first lateral edge region (left side in Figure 2), and a second lateral edge region (right side in Figure 2); 
one or more forward shaving aids (31A, see Figure 2) located in at least a portion of the front edge region, wherein the one or more forward shaving aids includes at least one of a lubricant (paragraph 0050); 
a first set of one or more razor blades (two bottom blades 15 in 20, see Figure 2) mounted to the housing between the middle of the cartridge and the one or more forward shaving aids (see Figure 2); and 
a second set of one or more razor blades (two top blades 15 in 20, see Figure 2) mounted to the housing between the middle of the cartridge and the aft edge region (See Figure 2).
Nicoll fails to teach an intermediate strip in the middle of the cartridge.
Clarke teaches an intermediate strip (14) in the middle of the cartridge (see Figure 2).
It would have been obvious to one of ordinary skill in the art to modify the device of Nicoll to add an intermediate strip in the middle of the cartridge, as taught by Clarke, in order to prevent clog in the cartridge (paragraph 0066 of Clarke).
Regarding claim 35, modified Nicoll teaches a plurality of raised projections (the projections in the guard below the blades, see Figure 2 of Nicoll).
Regarding claim 40, modified Nicoll teaches the first set of one or more razor blades and the second set of one or more razor blades are both configured to cut hair in a first shaving stroke direction (as modified in claim 31, each of two blade set is separated by the added intermediate strip, while the stroke direction remain the same, see Figure 2 of Nicoll and Clarke).
Regarding claim 42, modified Nicoll teaches all elements of the current invention as set forth in claim 31 stated above.
Modified Nicoll to teach the intermediate strip includes at least one of a lubricant, a conditioner, a moisturizer, a soap, and a gel.
The embodiments of Figure 5I in Clarke discloses that the non-cutting element 14 can include lubricant (paragraph 0135).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Nicoll to add the lubricant strip on top of the non-cutting element 14, as taught in the embodiment of Figure 5I of Clarke, in order to improved gliding of the device (paragraph 0135 of Clarke).

Claims 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Nicoll (US 20080209734 A1) in view of Clarke (US 2010146079 A1) and in further view of Cuisinier (US 20050034314 A1).
Regarding claim 44, modified Nicoll teaches all elements of the current invention as set forth in claim 31 stated above.
Modified Nicoll fails to teach the housing includes a second shaving side including at least one razor blade.
Cuisinier teaches a razor cartridge including two opposite shaving sides (two sides of 20, see Figures 1a and 2), wherein each side include multiple blades (23, see Figures 1a and 2).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Nicoll to change the cartridge to have two shaving sides, as taught by Cuisinier, while retaining the details of the first side of Clarke, in order to increase the number of shave for the device (paragraph 0024 and abstract of Cuisinier).
Regarding claim 45, modified Nicoll further teaches the blade cartridge is configured to rotate about a pivot axis (axis of 31) to select the first shaving side and the second shaving side (as modified in claim 44, see Figures 1 and 2 of Cuisinier).
Regarding claim 46, modified Nicoll further teaches the second shaving side (as modified in claim 44, the second shaving side is reversed of the first side, see Figure 1a of Cuisinier) comprises: 
a second shaving side front edge region (aft region of the first shaving side), 
a second shaving side aft edge region (front edge of the first shaving side), and 
two oppositely arranged lateral edge regions (same as the lateral edge of the first side); a second shaving side intermediate strip (duplicated element 14 of first side, see Figure 2 of Clarke for example); 
a third set of one or more razor blades mounted to the housing between the second shaving side intermediate strip and the second shaving side front edge region (duplicated 12a-b, see Figure 2 of Clarke for example); and 
a fourth set of one or more razor blades mounted to the housing between the second shaving side intermediate strip and the second shaving side aft edge region (duplicated 12d-e, see Figure 2 of Clarke for example).
Regarding claim 47, modified Nicoll further teaches the second shaving side further comprises one or more second shaving side aft shaving aids located in at least a portion of the second shaving side aft edge region (as modified in claim 44, duplicated element 17, same function as the first side), wherein the fourth set of one or more razor blades is mounted to the housing between the second shaving side intermediate strip and the one or more second shaving side aft shaving aids (see Figure 2 of Clarke).
Regarding claim 48, modified Nicoll further teaches the second shaving side further comprises one or more second shaving side forward shaving aids located in at least a portion of the second shaving side front edge region (as modified in claim 44, duplicated element 16, same function as the first side, since element 16 aid in guarding during shaving, therefore considered as shaving aid, paragraph 0057 of Clarke), wherein the third set of one or more razor blades is mounted to the housing between the second shaving side intermediate strip and the one or more second shaving side forward shaving aids (see Figure 2 of Clarke).

Response to Arguments
Applicant's arguments filed 6/07/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 31-33, 35-42 and 44-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        7/28/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724